COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Capcor at Kirbymain, L.L.C. v. Moody National Kirby Houston S,
                          L.L.C. and Moody National Title Company, L.P.

Appellate case number:    01-13-00068-CV

Trial court case number: 1132904

Trial court:              215th District Court

Date motion filed:        February 10, 2014

Party filing motion:      Appellees

       Appellees’ motion to strike Capcor’s late-filed letter brief is GRANTED.

Judge’s signature: /s/ Michael Massengale_______________________
                       Acting for the Court

Panel consists of: Chief Justice Radack, Justices Massengale and Huddle

Date: February 11, 2014